Citation Nr: 1436321	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the character of the appellant's discharge is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty with the United States Army from December 1976 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  During his service, the appellant had service from December 1976 to November 1977, which included two periods (from May 31, 1977, to June 20, 1977 and July 5, 1977 to September 6, 1977) characterized as "lost time" under 10 U.S.C. 972 by the United States Army because the appellant was AWOL (absent without official leave).  

2.  The appellant was not insane at the time of the offenses.

3.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to benefits administered by VA.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an April 2009 letter.

The duty to assist has also been satisfied.  Service department records have been obtained and associated with the claims file.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  The appellant was not provided an examination nor was a medical opinion obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The appellant does not contend, nor does the record show, that he was insane at the time of the in-service offenses leading to his discharge.  Thus, an examination is not warranted.  

Analysis

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  In support of his claim, he has asserted that his periods of AWOL were a result of interpersonal problems (the birth of a child by his then-girlfriend), being forced to use alcohol and drugs while in the military, and being drugged and sexually assaulted by other servicemen.  

As noted, the appellant had non-pay periods of time lost from May 31, 1977 to June 20, 1977 and July 5, 1977 to September 6, 1977.  His DD Form 214 states that the appellant was administratively discharged for conduct triable by a court martial.  

A September 1977 document, entitled Request for Discharge for the Good of the Service, states that there did not appear to be any reasonable ground to believe that the appellant is or was at the time of the misconduct mentally defective, deranged, or abnormal.  The appellant's conduct was reported to have rendered him triable by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge.  A Discharge Certificate under other than honorable conditions was recommended to be issued.  

As reasons for his periods of AWOL, the appellant has variously asserted that he was made to drink alcohol and use drugs by other service members, and that he left Hawaii shortly after being informed his girlfriend had given birth to his first child.  He added he then traveled to Louisville, Kentucky to try to find an apartment for his girlfriend and child.  He added he then realized he needed to return to the Army and contacted Fort Knox.  The Board parenthetically observes that as part of a VA Form 21-526 submitted by the appellant in April 2009 he noted he had no children.  The Veteran also, as part of his April 2011 substantive appeal, claimed to have been drugged and sexually assaulted while in the military.  He has submitted no specific facts or other evidence concerning this alleged incident.  

A March 1978 administrative decision shows that the appellant was AWOL for a period of 85 days.  He requested a discharge for the good of the service.  There was no indication that he was, at the time of his misconduct, mentally defective, deranged, or abnormal.  VA regulation 1012(D) was reported to state that a discharge issued because of willful and persistent misconduct will be considered dishonorable.  

In June 2009 the RO determined that the appellant's character of discharge was not considered honorable for VA purposes. 

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who:  (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445 (1995).  

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5); 38 U.S.C.A. § 5303.  The appellant has not contended and the record does not show that any of these situations apply.

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The record shows that the appellant had two periods of AWOL, and that these periods of AWOL are well short of the 180 days required for the period of AWOL to satisfy the regulatory criteria.  38 C.F.R. § 3.12(c)(6).

The appellant's periods of absence, however, are still relevant with regard to the question of willful and persistent misconduct.  AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham, 8 Vet. App. at 448; Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145 (1996).  The Board may look at the totality of the circumstances, including factors other than the appellant's own statements.  Lane v. Principi, 339 F.3d 1331 (Fed. Cir. 2003).  In this case, the appellant was discharged from service for the good of the service.  His conduct was found to render him triable by court-martial under circumstances which could lead to a bad conduct or dishonorable discharge.

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a veteran (with a qualifying discharge).  Holmes; Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  Consequently, the appellant has no legal entitlement to the VA benefits he seeks, and his claim must be denied.  38 C.F.R. § 3.12(d).  As the preponderance of the evidence is against the appellant's claim, it must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge is a bar to VA benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


